Title: From Thomas Jefferson to Thomas Appleton, 18 May 1824
From: Jefferson, Thomas
To: Appleton, Thomas


Dear Sir
Monticello
May 18. 24
privateIn your letter of Feb. 8., in answer to my enquiries on the subject, you inform me  of  the price of best plain, polished marble slabs, proper for the fascia of architraves for fire places,  I can reduce the fire places in my house to 2. sizes, and I must request you to furnish me marble fascia for 3. larger & 5. smaller  ones as follows all plain without any moulding6. plinths 9 inches high  by 8 ½ I. wide and 3. inches thick English measures polished  except on the back face and bottom edge.6. upright side fascia 6 ½ I. wide 32 ½ I. high polished on 1. face & edge.3. upper or horizontal fascia 6 ½ I. wide 61. I. long. polished on 1. face & edge10. plinths 6 ¼ I. high by 7. I. wide & 3. I. thick, polished except on the back and bottom edge10. upright side fascia 5 ½ I. wide 31 ¼ I. high. polished on one face & edge5. upper or horizontal fascia 5 ½ I. wide and 50. I. long. polished on one face and edge.they must be perfectly exact in the measures prescribed to fit the work already done. While I should wish the marble of all of them  to be of good common quality, I should be glad to have one of the three larger ones of handsome marble. with the Verde antique I am not acquainted and only know it is much admired; but there are several variegated marbles very splendid and beautiful. I leave the choice to yourself, only not permitting it to more than double the price. in a acknoleging this letter you can inform me exactly the prices as you now know the exact measures, and I will add the amount to my remittance of M. Pini’s interest, or if not recd before that remittance it shall be remitted separately. I would rather they should be forwarded separately & not with any thing for the University that my own accts may not be mixed with theirs at the collector’s office or in transportnI hope you have heard satisfactorily from the Govr of N. Carolina, as I have learnt that the legislature acted on your case some time ago altho’ I have not heard what they did. Be assured of my constant frdshp & respectTh: J.